IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                            NO. WR-78,188-16



                                EX PARTE ERIC FLORES, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20110D01621-120-11 IN THE 120TH DISTRICT COURT
                              FROM EL PASO COUNTY



        Per curiam.


                                                 OR D ER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of

the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a building and

sentenced to six years’ imprisonment.

        In his present application, Applicant raises three grounds. This application, however, presents a

more serious question. This Court’s records reflect that Applicant has filed at least ten prior applications

pertaining to this conviction. It is obvious from the record that Applicant continues to raise issues that have
                                                                                                          2

been presented and rejected in previous applications or that should have been presented in previous

applications. The writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S.
1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). Because of his repetitive claims, we

hold that Applicant’s claims are barred from review under Article 11.07, § 4, and are waived and

abandoned by his abuse of the writ. This application is dismissed.

        Therefore, we instruct the Clerk of the Court of Criminal Appeals not to accept or file the instant

application for a writ of habeas corpus, or any future application pertaining to this conviction unless

Applicant is able to show in such an application that any claims presented have not been raised previously

and that they could not have been presented in a previous application for a writ of habeas corpus. Ex

parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

        Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.




Filed: July 3, 2019
Do not publish